Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/02/2021 has been reviewed and accepted.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed device comprising  a switch comprising a first terminal configured to receive power and a second terminal configured to route the power to a third contact element of the second plurality of contact elements; wherein a fourth contact element of the second plurality of contact elements is configured to receive power by way of the first contact element of the first plurality of contact elements, and a fifth contact element of the second plurality of contact elements is configured to receive power by way of the control attachment; and wherein the fifth contact element is configured to provide power to the load by way of the second contact element of the first plurality of contact elements.
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed device comprising  a switch configured to receive power at a first terminal and to provide power to the load by way of a second terminal; and a recess comprising a second plurality of contact elements and configured to receive a control attachment; wherein a fourth contact element of the second plurality of contact elements is configured to receive power by way of the first contact element of the first plurality of 
Regarding claim 14, the prior art fails to teach or show, alone or in combination, the claimed method comprising  a step of providing a recess comprising a second plurality of contact elements and configured to receive a control attachment; providing a switch comprising a first terminal configured to receive power and a second terminal configured to route power to a third contact element of the second plurality of contact elements; configuring a fourth contact element of the second plurality of contact elements to receive power by way of the first contact element of the first plurality of contact elements, and configuring a fifth contact element of the second plurality of contact elements to receive power by way of the control attachment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833